10 A.3d 224 (2011)
204 N.J. 592
In the Matter of Hamdi M. RIFAI, an Attorney at Law (Attorney No. XXXXXXXXX).
D-27 September Term 2010, 067117
Supreme Court of New Jersey.
January 20, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-221, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that HAMDI M. RIFAI of ROCHELLE PARK, who was *225 admitted to the bar of this State in 1994, should be suspended from the practice of law for a period of three months for violating RPC 3.2 (failure to treat with courtesy and consideration all persons involved in the legal process and failure to expedite litigation), RPC 4.4(a) (failure to respect the rights of third persons by using means that have no substantial purpose other than to embarrass, delay or burden a third person), RPC 8.1(b) (failure to reply to reasonable requests for information from a disciplinary authority), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that respondent should be referred to the appropriate County Bar Association Committee on Professionalism for an assessment and, if the Committee finds it appropriate, for the development of a program to assist respondent in developing and maintaining courtesy and civility in his professional dealings with others, which may also include the appointment of a mentor;
And good cause appearing;
It is ORDERED that HAMDI M. RIFAI is suspended from the practice of law for a period of three months and until the further Order of the Court, effective February 14, 2011; and it is further
ORDERED that HAMDI M. RIFAI
shall contact the Bergen County Committee on Professionalism to arrange for an assessment, and if the Committee finds appropriate, for the development of a program to assist respondent in developing and maintaining courtesy and civility in his professional dealings with others, which may include the appointment of a mentor; and it is further
ORDERED that respondent shall report to the Office of Attorney Ethics within six months after the filing date of this Order the results of his consultation with the Committee; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.